Motion Granted; Order filed January 30, 2014.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00620-CV
                                  ____________

ERIC SHALEV AKA ARIE SHALEV AND GIANT MART, INC., Appellants

                                        V.

                        ARTERMIO NAMBO, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-23570

                                    ORDER

      On November 1, 2013, the parties notified this court that the parties had
reached an agreement to settle the issues on appeal. On January 10, 2014,
appellants filed a motion requesting that the appeal be retained on the court’s
docket until completion of the settlement. The motion is granted. Accordingly, we
issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until November 30, 2014. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion.



                                      PER CURIAM